  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 1 of 17 PageID #:2226




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS



 ANDREA HIRST, MOLLY STOVER, and
 EMILY STROBLE SZE,
 on behalf of themselves and all others similarly
 situated,
                Plaintiffs,                            Case No.: 1:15−cv−02036

 v.                                                    Honorable John J. Tharp Jr.

                                                       Magistrate Judge Jeffrey T. Gilbert
 SKYWEST, INC. and
 SKYWEST AIRLINES, INC.
           Defendants.




 CHERYL TAPP, RENEE SITAVICH, SARAH
 HUDSON, BRANDON COLSON, and BRÜNO
 LOZANO, on behalf of themselves and all others
 similarly situated,
                                                       Case No.: 1:15−cv−11117
               Plaintiffs,
                                                       Honorable John J. Tharp Jr.
 v.
                                                       Magistrate Judge Jeffrey T. Gilbert

 SKYWEST, INC. and
 SKYWEST AIRLINES, INC.,

               Defendants.



                      MEMORANDUM OF LAW IN SUPPORT OF
                      MOTION FOR 28 USC § 1404(A) TRANSFER

       Plaintiffs Andrea Hirst, Molly Stover, and Emily Stroble Sze of the above-captioned Hirst

case, and Plaintiffs Cheryl Tapp, Renee Sitavich, Sarah Hudson, Brandon Colson, and Brüno

Lozano of the above-captioned Tapp case (collectively, “Plaintiffs”), respectfully submit this


                                               1
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 2 of 17 PageID #:2227




Memorandum in support of their motion for 20 USC § 1404(a) transfer to the Northern District of

California.

  I.   Procedural History

       The Hirst matter was originally filed in this Court on March 6, 2015 and included both Fair

Labor Standards Act (“FLSA”) collective action claims and Illinois wage claims. The Tapp matter

was filed on November 9, 2015 in the Northern District of California (Case No. 3:15-cv-05146).

Originally, the only overlapping claims between Hirst and Tapp were for violations of FLSA. The

Tapp complaint included wage and hour claims arising under California, Arizona, and Washington

state laws, as well as alleging claims for unfair business practices under California law.

       Pursuant to 28 USC § 1404(a), SkyWest immediately sought to transfer the Tapp matter to

be coordinated with Hirst. At the time, Plaintiffs stipulated to the transfer based upon Hirst and

Tapp having common federal wage law claims. The transfer was ordered on December 9, 2015.

Tapp ECF No. 22. Since that date, the Hirst and Tapp matters have been concurrently litigated in

this Court. Virtually all that has been litigated in both cases are Rule 12(b)(6) motions to dismiss

and disputes related to the limited discovery permitted by the Court. No Rule 26(f) scheduling

conference has occurred, no initial disclosures have been served, and the only discovery that has

been permitted by the Court has been limited to Plaintiffs’ own employment records.

       On November 30, 2017, this Court dismissed all FLSA claims in both cases, as well as

finding that the dormant Commerce Clause precluded all state wage claims for flight attendants.

ECF No. 107. Plaintiffs appealed that order, and the Seventh Circuit Court of Appeals affirmed

dismissal of the FLSA claims. However, the Seventh Circuit reversed and remanded the dormant

Commerce Clause holding, thereby reviving all state wage and unfair business practices claims.

ECF No. 120. Both SkyWest and Plaintiffs filed petitions for writs of certiorari to the United States



                                                 2
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 3 of 17 PageID #:2228




Supreme Court, both of which were denied. ECF No. 130. The stay on this matter ended on June

27, 2019, not yet two months ago. ECF No. 131.

       To date, this Court has not substantively considered a single state law claim in either Hirst

or Tapp. Instead, in its two Rule 12 opinions (ECF Nos. 63 and 107), the Court found that

compliance would overburden SkyWest and violate the dormant Commerce Clause. (“In view of

this ruling, it is not necessary to consider SkyWest’s arguments against the applicability of each

of the state and local wage laws on which various plaintiffs have asserted claims.” ECF No. 107,

at 29 n.18).

       Most recently, SkyWest has filed a motion with the Judicial Panel on Multidistrict

Litigation seeking to transfer the Wilson matter to this Court after the Northern District of

California court made it clear that transfer of Wilson on the basis of 28 U.S.C. § 1404(a) would

fail as a matter of law. See Wilson ECF No. 24. SkyWest withdrew its § 1404(a) motion in that

matter and indicated that it would seek the same result via an MDL. Wilson ECF No. 25. On

August 15, 2019, Plaintiffs in both Hirst and Tapp filed a motion for leave to amend their

complaints, which are currently pending in this Court, Hirst ECF Nos. 137, 138; Tapp ECF Nos.

125, 126, which, given the procedural posture of these cases, should be freely granted. Fed. R. Civ.

P. Rule 15(a)(2). Plaintiffs now seek the transfer of Hirst and Tapp to the Northern District of

California.

 II.   Pending Claims in the Hirst and Tapp Matters

       Assuming that leave to amend will be granted by this Court, two claims brought by three

plaintiffs are currently pending in the Hirst matter: 1) Illinois Minimum Wage Law Violations,

and 2) California minimum wage violations for time that Illinois flight attendants spent working

on the ground in California. ECF No. 137-2. In contrast, the Tapp matter (originally brought in



                                                 3
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 4 of 17 PageID #:2229




the Northern District of California) includes five plaintiffs bringing ten legal claims, all of which

relate to states in the Ninth Circuit, namely California, Washington, and Arizona. Of those ten

legal claims, six are based on violations of California statutes and a local ordinance. One of the

California plaintiffs, who was later based in Washington, also brings two claims for violations of

Washington wage laws, and the last plaintiff brings two claims for violations of Arizona’s wage

laws, as shown in the Hirst and Tapp Claim Chart below.

                             HIRST AND TAPP CLAIMS CHART

 STATE/LOCALITY                            CLAIMS                            PLAINTIFFS
 Illinois                      Illinois Minimum Wage Law
                                                                    Hirst, Stover
                                    820 ILCS 105/1 et seq.
                           Failure to Pay Minimum Wages in
 California                     Violation of California Law
                                                                    All 8 plaintiffs Hirst and Tapp
                        Cal. Wage Order No. 9; Cal. Labor Code
                        §§ 1182.12, 1194, and 1194.2
                           Failure to Pay Overtime Wages in
 California
                                Violation of California Law         Tapp, Sitavich, Hudson, Lozano
                          California Labor Code §§ 510 and 1198
 California                        Waiting Time Penalties
                                                                    Sitavich, Hudson, Lozano
                        Cal. Labor Code §§ 201, 202, 203 and 204
                            Failure to Provide Itemized Wage
 California
                                          Statements                Tapp, Sitavich, Hudson, Lozano
                                    Cal. Labor Code § 226
 California                California Unfair Competition Law
                                                                    Tapp, Sitavich, Hudson, Lozano
                         Cal. Bus. & Prof. Code §§ 17200 et seq.
 Los Angeles,             Los Angeles’ Living Wage Ordinance
                                                                    Tapp
 California              Los Angeles Admin. Code § 10.37 et seq.
 Arizona                             Arizona Wage Act
                                                                    Colson
                                   A.R.S. § 23-350, et seq.
 Arizona                      Arizona Minimum Wage Act
                                                                    Colson
                                   A.R.S. § 23-363, et seq.
 Washington                 Washington Minimum Wage Act
                                                                    Lozano
                             R.W.C. Title 49, Ch. 49.46, et seq.
                            Washington Minimum Wage Act,
 Washington
                                      Overtime Wages                Lozano
                                     R.W.C. § 49.46.130


       Although the Wilson case is not at issue in this motion to transfer and that case has no

overlapping counsel or plaintiffs, the claims made in that matter further demonstrate the wisdom


                                                 4
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 5 of 17 PageID #:2230




of transferring Hirst and Tapp to the Northern District of California. Depending on the outcome

of the Hirst and Tapp motions for leave to amend, only two or three of the Wilson claims overlap.

The rest are wholly new California claims brought on behalf of California plaintiffs and class

members. See Wilson Claims Chart, attached as Exhibit A.

III.    Argument

       A.   Legal Standard

        A transfer pursuant to 28 U.S.C. § 1404(a) may be granted by the court “[f]or the

convenience of parties and witnesses, [and] in the interest of justice,” so long as it is transferred

“to any other district or division where it might have been brought or to any district or division to

which all parties have consented.” § 1404(a). A court has broad discretion to transfer cases under

Section 1404(a) and must consider factors including each court’s relative familiarity with the

relevant law, the respective desirability of resolving controversies in each district, and the

relationship of each community to the controversy. Buerger v. Ellis, 740 F. App’x 500, 501 (7th

Cir. 2018) (citing Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 978

(7th Cir. 2010)). “The resolution of any transfer motion necessarily is dependent largely upon the

facts of each particular case.” Adair v. Hunt Int’l Res. Corp., 526 F. Supp. 736, 742 (N.D. Ill. 1981)

        Once venue is determined to be proper in both districts, the court must consider private

factors relating to “the convenience of the parties and witnesses” and public factors relating to “the

interest of justice.” Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219-20 (7th Cir. 1986). The

private factors include: (1) plaintiffs’ choice of forum; (2) the situs of material events; (3) the

relative ease and access to sources of proof; (4) the convenience of the parties; and (5) the

convenience of the witnesses. See, e.g., Ellis Corp. v. Jensen USA, Inc., No. 02 C 7380, 2003 U.S.

Dist. LEXIS 15811, at *5 (N.D. Ill. Sep. 2, 2003).



                                                  5
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 6 of 17 PageID #:2231




       The “interest of justice” is a separate element of the transfer analysis that relates to the

efficient administration of the court system. Research Automation, 626 F.3d at 978 (citing Van

Dusen v. Barrack, 376 U.S. 612, 626-27 (1964)). “For this element, courts look to factors including

docket congestion and likely speed to trial in the transferor and potential transferee forums; each

court’s relative familiarity with the relevant law; the respective desirability of resolving

controversies in each locale; and the relationship of each community to the controversy.” Research

Automation, 626 F.3d at 978.

       In exercising such discretion, courts in both California and Illinois recognize the

importance of considering whether the interests of justice dictate a transfer of venue where there

is the pendency of a related case in the transferee forum (as the Wilson case is here). Adair v. Hunt

Intern. Res. Corp., 526 F. Supp. 736, 742 (N.D. Ill. 1981); Hawkins v. Gerber Prods. Co., 924 F.

Supp. 2d 1208, 1214 (S.D. Cal. 2013).

       Each of the above factors, if relevant, should be considered, but in cases such as this, where

the pending actions will continue regardless of transfer, another potentially dispositive factor must

be considered: the significant burden on limited judicial resources if transfer is denied. Burns v.

Gerber Prods. Co., 922 F. Supp. 2d 1168, 1171 (E.D. Wash. 2013). “Concerns over judicial

efficiency are paramount in situations such as this.” Id. (quoting Johansson v. Cent. Garden & Pet

Co., No. C 10-03771 MEJ, 2010 U.S. Dist. LEXIS 130499, at *9 (N.D. Cal. Dec. 2, 2010)).

       In Burns v. Gerber Prods. Co., an “MDL Panel initially denied consolidation under 28

U.S.C. § 1407, finding instead that ‘where a reasonable prospect exists that resolution of [§] 1404

motions could eliminate the multidistrict character of a litigation, transfer under [§] 1404 is

preferable.’” 922 F. Supp. 2d 1168 at 1170. Although some cases, including Burns, follow the

“first to file” rule when determining whether to transfer a case, “[t]he Seventh Circuit . . . does



                                                 6
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 7 of 17 PageID #:2232




not rigidly adhere to a ‘first to file’ rule.” Trippe Mfg. Co. v. American Power Conversion Corp.,

46 F.3d 624, 629 (7th Cir. 1995) (citations omitted). Later-filed actions “may proceed where

favored by the interests of justice.” Schwarz v. Nat’l Van Lines, Inc., 317 F. Supp. 2d 829, 833

(N.D. Ill. 2004).

      B.    Transfer of the Hirst and Tapp Cases is Appropriate Under Section 1404(a).

            1.   Venue is proper in the Northern District of California.

        Venue in the Northern District of California over the Tapp matter was unquestioned—and

unquestionable—before that matter was transferred to the Northern District of Illinois. California

plaintiffs brought California claims in the state and district where SkyWest employed them. See

generally Tapp ECF No. 1. Venue was and still is proper pursuant to 28 U.S.C. § 1391 because

SkyWest conducts business within the Northern District of California, has agents within that

district, transacts its affairs in that district, and because a substantial part of the events or omissions

giving rise to the Tapp claims occurred in that district.

        As the Wilson case demonstrates, the Tapp action would have been at home in the Northern

District of California had a Section 1404(a) transfer not been stipulated to in late 2015. The

Northern District of California has personal and subject matter jurisdiction and venue is proper;

thus, transfer to that district is appropriate. The Hirst matter can be transferred to the Northern

District of California for the same reasons as the Tapp transfer to this District was originally

permitted, by stipulation, but the Hirst matter, assuming leave to amend is granted, now includes

viable California wage claims under the same statutory authority as the Tapp matter.




                                                    7
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 8 of 17 PageID #:2233




              2. The “convenience factors” weigh in favor of transfer.

        The weighing of “convenience factors” for and against transfer “necessarily involves a

large degree of subtlety and latitude, and therefore, is committed to the sound discretion of the

court.” Schwarz, 317 F. Supp. 2d at 835. Here, the convenience factors weigh in favor of transfer.

                    a. Plaintiffs’ choice of forum.

        “A plaintiff’s choice of forum is entitled to substantial weight under section 1404(a),

particularly where it is also the plaintiff’s home forum.” Schwarz, 317 F. Supp. 2d at 835.

However, when an individual (or individuals) represent a class, the named plaintiff’s choice of

forum is somewhat diminished. Sojka v. DirectBuy, Inc., No. 12 C 9809, 2014 U.S. Dist. LEXIS

34676, at *6 (N.D. Ill. Mar. 18, 2014) (citing Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987)).

In Sojka, the court slightly favored the home district of three of the four plaintiffs in the class

action. Id.

        In Hirst, two out of three Plaintiffs (Stover and Sze) still reside in Illinois. Hirst ECF No.

85 ¶¶ 16, 17. The last Plaintiff does not. Id. at ¶ 15. In Tapp, three out of five Plaintiffs (Tapp,

Sitavich, and Hudson) reside in California. Tapp ECF No. 73 ¶¶ 22-24. The other two Plaintiffs

live in other states, with one Plaintiff nonetheless residing within the Ninth Circuit in Arizona. Id.

¶¶ 25, 26. As indicated by this motion, both the Hirst and the Tapp Plaintiffs favor a Section 1404

transfer to California. The Plaintiffs’ choice of forum favors the Northern District of California.

                    b. The situs of material events.

        Four out of the eight Plaintiffs in the Hirst and Tapp cases were based in San Francisco,

Los Angeles, or Fresno, California (see generally Tapp ECF No. 73), and three out of the eight

were based in Chicago (see generally Hirst ECF No. 85). However, as shown in the Claims Chart

above, and as described in minute-by-minute details in the proposed amended complaints, every


                                                  8
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 9 of 17 PageID #:2234




Plaintiff in both cases pending before this Court have “on the ground” claims for unpaid wages

based on the minimum wage laws of California. See Hirst ECF No. 137-1 ¶¶ 147-57; Tapp ECF

No. 125-1 ¶¶ 144-55. That, along with the bulk of the legal claims per Plaintiff being based upon

California statutes and ordinances (see Hirst and Tapp Claim Chart), suggests that the situs of

material events weighs heavily in favor of transfer of these cases to the Northern District of

California.

                   c. The relative ease and access to sources of proof.

       Most of the evidence and proof in these matters is likely to be testimonial or scheduling

and payroll documents that, although voluminous and complex, are easily accessible

electronically. Therefore, this factor is neutral except as described below relating to the

convenience of parties and witnesses.

                   d. The convenience of the parties and witnesses.

       Here, the majority of the witnesses expected to testify will be either class members, who

are parties, or employees of SkyWest. For the convenience of the Plaintiffs, this factor weighs in

favor of transfer. More of the Plaintiffs (Tapp, Sitavich, and Hudson) reside in California than in

any other single place. Tapp ECF No. 73 ¶¶ 22-24.

       Likewise, the overwhelming majority of the witnesses in this case (for both SkyWest and

Plaintiffs) are likely to be current or former SkyWest employees and supervisors, as well as

SkyWest management members, many of whom are likely to be employed at its California bases

or in St. George, Utah at SkyWest’s headquarters. The flight distance from St. George, Utah (where

SkyWest is headquartered) to San Francisco (the location of the Northern District of California) is

merely 488 air miles, whereas the distance from St. George, Utah to Chicago (the location of this




                                                9
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 10 of 17 PageID #:2235




Court) is 1420 miles. For SkyWest and Plaintiffs alike, transfer to California is more convenient

for witnesses and parties.

        Other than expert witnesses and former SkyWest employees, few other witnesses are

likely. If anything, this factor favors transfer to avoid duplicative testimony and waste of judicial

resources. It is manifestly unfair to all parties and witnesses to expect them to travel to Chicago

for the Hirst and Tapp actions, and then to have travel to San Francisco (and testify a second time)

for the Wilson action. Since SkyWest has abandoned its Section 1404(a) motion in the Wilson case,

the most logical and expeditious course of action is for all matters to be heard in the Northern

District of California, where Wilson is pending and Tapp was originally filed. In addition,

SkyWest currently has twenty flight attendant bases, five of which are located in California, which

is more than any other single state. See SkyWest Flight Attendant Bases, Exhibit B. Only one base

is located in the State of Illinois. Id.

        SkyWest must already defend itself against similar California law claims in Wilson, so it

is clearly more convenient for SkyWest to avoid defending itself in separate actions in different

states. And if the actions pending in this Court are not transferred, SkyWest will still have to

undergo duplicative discovery, including repetitive depositions for the same SkyWest witnesses

absent an MDL. Additionally, as all of SkyWest’s corporate witnesses and hundreds of the named

and putative Plaintiffs are current SkyWest employees, the disruption to SkyWest’s business as

witnesses take time off to travel and testify at trial in two separate jurisdictions favors transfer. See

Actmedia, Inc. v. Ferrante, 623 F. Supp. 42, 44 (S.D.N.Y. 1985) (whether litigation will cause

undue disruption to business is a factor deserving of consideration in the transfer analysis).

SkyWest’s headquarters’ proximity to the Northern District of California and its huge number of




                                                   10
 Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 11 of 17 PageID #:2236




bases in California weigh in favor of transfer. The convenience of parties and witnesses weighs

heavily in favor of consolidation of all three cases in the Northern District of California.



                   e. Consolidation of discovery favors transferring these cases to the
                      Northern District of California.

       SkyWest, in its original Section 1404(a) motion in the Tapp case, as well as in its later-

withdrawn Section 1404(a) motion in the Wilson case, repeatedly argues against duplicative

discovery in two separate jurisdictions. Plaintiffs agree. And since significant discovery has not

yet begun in the Northern District of Illinois, and no Rule 26 scheduling order is in place in the

Northern District of Illinois even after over four years of litigation, a transfer would not cause

undue delay and, more importantly, would eliminate the need for an MDL. The state claims –

arising under Illinois, Washington, Arizona and California law – all arise out of the same pay

practices, such that coordination of these matters in the Northern District of California reduces

redundancy.

       The duplication of documentation and witness testimony that SkyWest seeks to avoid

through its request for an MDL can be better prevented through the Section 1404(a) transfer of the

Hirst and Tapp matters to the Northern District of California.

           3. The “interest of justice” factors weigh strongly in favor of transfer.

                   a. The congestion of each court is non-issue, but likely speed to trial
                      weighs heavily in favor of transfer.

       The congestion of the Northern District of California is not significantly different from that

in the Northern District of Illinois. According to the Federal Court Management Statistics District

Profiles (as of June 2019), the average time from filing to disposition and filing to trial of a civil

case in the Northern District of Illinois is 7.6 and 36.7 months, respectively. In the Northern


                                                 11
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 12 of 17 PageID #:2237




District of California, the average months for filing to disposition and filing to trial are 8.5 and

25.3 months, making the efficiency of litigation not significantly different between the districts.

This factor weighs slightly in favor of transfer due to the shorter time from filing to trial.

       Relatedly, the Hirst matter was pending in this District far longer than the district averages

for matters that go to trial in the Northern District of California, even before the recent appellate

process began (32 months), yet neither the Hirst or Tapp matter have proceeded past a Rule

12(b)(6) motion to dismiss, nor has a Rule 26 scheduling conference or order been entered, and

full discovery has not yet begun. The speed to trial factor weighs heavily toward being transferred

to the Northern District of California in the interest of justice for both the courts and the parties.

                   b. Each court’s relative familiarity with the relevant law.

       Although SkyWest’s motion for an MDL suggests that this Court would be best suited to

address the relevant law due to the complexities of the airline industry (ECF No. 133-2 at 5), it

ignores that this Court has already weighed in—and rejected—most of the various preemption

defenses that it suggests are still at play after the appeal (i.e., the Railway Labor Act, the Airline

Deregulation Act, and field preemption). See Order, ECF No. 63 at 24-30. When the Seventh

Circuit reversed this Court’s dormant Commerce Clause holding, the application of California,

Illinois, Washington, and Arizona laws to flight attendants became the pivotal legal matters of

these cases. Of the four states, Plaintiffs allege the most claims on behalf of the most Plaintiffs in

the State of California (six claims) and based upon California law. See Hirst and Tapp Claim Chart

above. The fewest claims (one) have been made based on Illinois law. Furthermore, the Wilson

case that is pending in the Northern District of California adds even more California based

plaintiffs and claims. See Wilson Claims Chart, Exhibit A.

       Although an Illinois district court judge can and often does rule on California law, the

nature, quantity, and quality of the California claims are better addressed in the Northern District
                                                  12
  Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 13 of 17 PageID #:2238




of California. See, e.g., Schwarz, 317 F. Supp. 2d at 837; Morris v. Ernst & Young, LLP, No. 12

CV 0838 (KMW), 2012 U.S. Dist. LEXIS 129414, at *16 (S.D.N.Y. Sep. 10, 2012) (“All but one

of Plaintiffs’ claims arise under California law, which, for purposes of this Court’s analysis, is

more familiar to judges in the Northern District of California.”); Amardeep Garments Indus. PVT,

Ltd. v. Cathay Bank, 2011 U.S. Dist. LEXIS 40170, at *12 (S.D.N.Y. Mar. 23, 2011) (“[I]t may

be presumed that California courts are also more familiar with California law than this Court is,

and it is clear that California law governs most, if not all, of the claims in Plaintiffs’ suit.”). And

should these cases end up being appealed on the basis of the state wage claims, all but one of the

claims (the Illinois Minimum Wage claim) originate in the Ninth Circuit and would be best

addressed there. The familiarity of relevant law factor weighs very heavily in favor of transfer to

the Northern District of California.

           4. The limited judicial resources will suffer a significant burden if transfer is
              denied.

                   a. These cases are an exception to the “First-to-File” rule.

       The Seventh Circuit does not rigidly adhere to a “first to file” rule. Schwarz, 317 F. Supp.

2d 829, 833 (N.D. Ill. 2004) (citing Trippe Mfg. Co. v. American Power Conversion Corp., 46

F.3d 624, 629 (7th Cir. 1995)). When favored by the interests of justice, later-filed actions may be

the ones to lead and an exception may be made.

       Here, the Hirst and Tapp cases have languished for years, in part due to a long series of

appeals of a complicated legal issue, the dormant Commerce Clause. At this juncture, with almost

all pending claims flowing from the states in the Ninth Circuit and, more specifically, most claims

alleged are based on California laws, the factors weigh heavily toward transfer. Further, very few

claims are asserted in the Northern District of Illinois. Since this Court has yet to consider the legal

merits of any of the state-based legal claims, the interests of justice suggest this is the appropriate

                                                  13
 Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 14 of 17 PageID #:2239




time to transfer this matter and the appropriate place to transfer the Hirst and Tapp matters is to

the Northern District of California.

                   b. Pendency of a related case in the transferee forum.

       Courts in both Illinois and California recognize the importance of considering whether the

interests of justice dictate a transfer of venue where there is the pendency of a related case in the

transferee forum. Adair v. Hunt Intern. Res. Corp., 526 F. Supp. 736, 742 (N.D. Ill. 1981);

Hawkins v. Gerber Prods. Co., 924 F. Supp. 2d 1208, 1214 (S.D. Cal. 2013). The pendency of a

related action in another district alone is important because of the positive effects it might have in

possible consolidation of discovery and convenience to witnesses and parties. A.J. Indus., Inc. v.

U.S. Dist. Court for Cent. Dist. of Cal., 503 F.2d 384, 386–87 (9th Cir. 1974). Centralizing the

adjudication of similar cases will also avoid the possibility of inconsistent judgments. Hawkins,

924 F. Supp. 2d at 1214.

                   c. Resolution of through a Section 1404 transfer would eliminate the
                      multidistrict character of this litigation.

       When it became clear that SkyWest’s motion for a Section 1404(a) transfer of the Wilson

case was going to fail because that matter could not have been brought in Illinois, SkyWest instead

filed a motion to establish an MDL (ECF No. 133), seeking to consolidate the Wilson case with

Hirst and Tapp before this Court. But, as the Judicial Panel explained in Burns v. Gerber Prods.

Co., “‘where a reasonable prospect exists that resolution of [§] 1404 motions could eliminate the

multidistrict character of a litigation, transfer under [§] 1404 is preferable.’” 922 F. Supp. 2d 1168

at 1170. As in Burns, this transfer motion is unlike a typical binary ‘either-or’ transfer motion,

because absent an MDL, the Wilson matter will continue in California.

       Although this Court has no control over the Wilson case, it can decide whether to transfer

the Tapp matter back to its original district now that all overlapping FLSA claims have failed. And

                                                 14
 Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 15 of 17 PageID #:2240




this Court, likewise, can determine whether transferring the Hirst matter to the Northern District

of California is appropriate, given the overlapping California claims, the similarities of the

litigation to the Tapp and Wilson matters, and the other factors detailed above. The significant,

unnecessary - and ultimately avoidable - burden on limited judicial resources can be avoided

through a Section 1404(a) transfer of Hirst and Tapp to the Northern District of California. See

Burns, 922 F. Supp. 2d at 1171.

IV.    Conclusion

       The public interest and private factors of this case all add up in favor of transferring these

actions to the Northern District of California to avoid duplication, conflict, and wasted judicial

resources, and would serve both the Plaintiffs and SkyWest more effectively than maintaining

competing actions in two districts. With the dismissal of the FLSA claims, the interpretation of

state statutes in the context of the flight attendants’ working patterns is paramount.

       For the foregoing reasons, these actions should be transferred to the Northern District of

California under Section 1404(a).



Dated: August 19, 2019                        Respectfully submitted,

                                              GREG COLEMAN LAW PC

                                              /s/ Lisa A. White
                                              Lisa A. White (pro hac vice)

                                              Gregory F. Coleman
                                              Lisa A. White (pro hac vice)
                                              Adam Edwards (pro hac vice)
                                              Mark Silvey (pro hac vice)
                                              GREG COLEMAN LAW PC
                                              800 S. Gay Street, Suite 1100
                                              Knoxville, TN 37929
                                              Telephone: (865) 247-0080
                                              Facsimile: (865) 522-0049

                                                 15
Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 16 of 17 PageID #:2241




                                    greg@gregcolemanlaw.com
                                    lisa@gregcolemanlaw.com
                                    adam@gregcolemanlaw.com
                                    mark@gregcolemanlaw.com
                                    Edward A. Wallace
                                    eaw@wexlerwallace.com
                                    Tyler J. Story
                                    tjs@wexlerwallace.com
                                    WEXLER WALLACE LLP
                                    55 West Monroe Street, Suite 3300
                                    Chicago, IL 60603
                                    Telephone: (312) 346-2222
                                    Facsimile: (312) 346-0022

                                    Attorneys for Plaintiffs and Proposed Class




                                      16
 Case: 1:15-cv-02036 Document #: 140 Filed: 08/19/19 Page 17 of 17 PageID #:2242




                                 CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on August 19, 2019, the foregoing
Memorandum of Law in Support of Motion 28 USC § 1404(A) Transfer was filed electronically
with the Clerk of Court using the ECF system, which sent notification of such filing to all attorneys
properly noticed in the case.



                                                      /s/ Lisa A. White
                                                      Lisa A. White




                                                 17
